Citation Nr: 0842011	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to a great right toe disorder.  

2.  Entitlement to service connection for acquired 
psychiatric disorder, claimed as secondary to a great right 
toe disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to February 
1984 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that the veteran's February 2004 substantive 
appeal included a claim for entitlement to service connection 
for a facial skin irritation.  However, in a July 2008 rating 
decision, that claim was granted by the RO in full and is no 
longer before the Board. 

The Board also notes that the veteran's February 2004 
substantive appeal indicated his desire for Travel Board 
hearing; however, he indicated that he no longer wanted a 
Travel Board hearing in a March 2004 report of contact.  
Therefore, his hearing request is considered withdrawn.  38 
C.F.R. § 20.704(d) (2007).  

This case was remanded by the Board in September 2006 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  A left foot disorder was not manifest during service, was 
not identified for many years after service separation, and 
is unrelated to service or the service-connected great right 
toe disorder.

2.  An acquired psychiatric disorder was not manifest during 
service, was not identified for many years after service 
separation, and is unrelated to service or the service-
connected great right toe disorder.

3.  The veteran is service-connected for the following: 
residuals of an injury to the right great toe with chronic 
pain, rated as 10 percent disabling; and discoid lupus 
erythematosus, rated as noncompensable; the combined service-
connected disability rating is 10 percent.  

4.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred or aggravated by 
active service and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

2.  Acquired psychiatric disorder was not incurred or 
aggravated by active service and is not proximately due to or 
the result of service-connected disease or injury, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection for a Left Foot Disorder

The veteran seeks service connection for a left foot 
disorder.  Specifically, in his November 2002 claim, he 
asserted that his left foot disorder was caused by his 
service-connected right great toe disorder.

A review of the service treatment records does not reveal 
complaints of, treatment for, or a diagnosis relating to a 
left foot disorder.  Therefore, the evidence does not show a 
chronic left foot disorder in service.

Following active service, a diagnosis of bilateral hallux 
valgus was rendered at a June 2002 VA feet examination, 
although the veteran had not yet filed a claim for a left 
foot disorder.  This is the first indication of left foot 
pathology noted in the file.  In November 2002, he filed the 
current claim.

Subsequently, in April 2004, he was diagnosed with bilateral 
metatarsalgia and suspected left great toe sesamoiditis, but 
X-rays found his left foot to be normal.  In this case, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1984) and initial reported symptoms 
related to a left foot disorder in 2002 (nearly a 20-year 
gap).  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In the present case, however, 
the veteran has not specifically endorsed a continuity of 
left foot pain from the time of separation from service to 
the present time.  Rather, his primary contention is that his 
left foot condition was caused by his service-connected great 
right toe disorder.  

Moreover, as previously noted, a continuity of symptomatology 
has not been demonstrated by the post-service treatment 
records and the competent evidence does not causally relate 
the current left foot condition to active service.  For these 
reasons, a grant of service connection on a direct basis is 
not warranted.

As to the secondary claim, in order to prevail there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Further, additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In the present case, the claims folder clearly indicates a 
current diagnosis of hallux valgus of the left foot.  
Moreover, there is no dispute that the veteran is service-
connected for a great right toe disorder.  However, the 
competent evidence does not show that his left foot disorder 
is proximately due to or the result of his service-connected 
great right toe disorder, despite his contentions to the 
contrary. Without a nexus, the secondary claim cannot be 
supported.

The veteran Board has considered the veteran's statements as 
to a relationship between his service-connected right toe 
disability and left foot complaints.  He is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  

As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
sum, the evidence does not demonstrate that the veteran's 
currently-diagnosed left foot condition is causally related 
to active service or to his service-connected great right toe 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  

II.  Service Connection for an Acquired Psychiatric Disorder

The veteran also seeks service connection for an acquired 
psychiatric disorder.  Again, in his November 2002 claim, he 
asserted that his acquired psychiatric disorder was caused by 
his service-connected great right toe disorder.

A review of the service medical records does not reveal any 
treatment or findings relating to an acquired psychiatric 
condition.  Therefore, the evidence does not show a chronic 
psychiatric disorder in service.

Following active service, the veteran was diagnosed with 
psychosis, not otherwise specified; cocaine abuse; alcohol 
abuse; and nicotine dependence in a November 2004 VA 
psychological assessment.  The psychiatric nurse practitioner 
who rendered this diagnosis elaborated that the veteran had a 
specific delusional system focused on the belief that he had 
a "dangerous implant" inserted into his left knee during 
surgery in 2000.  

Subsequent VA treatment records diagnose the veteran with 
paranoid schizophrenia, but do not relate his psychiatric 
disorders to service.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson, 230 
F.3d at 1333.  

As noted above, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence; 
however, the veteran has not specifically endorsed a 
continuity of psychiatric symptomatology from the time of 
separation from service to the present time.  Rather, his 
primary contention is that his acquired psychiatric disorder 
was caused by his service-connected great right toe disorder.  

Moreover, as previously noted, a continuity of symptomatology 
has not been demonstrated by the post-service treatment 
records and the competent evidence does not causally relate 
the current psychiatric disorder to active service.  For 
these reasons, a grant of service connection on a direct 
basis is not warranted.

The Board will now address the veteran's claim of secondary 
service connection.  The claims folder clearly indicates a 
current diagnosis of paranoid schizophrenia and former 
diagnoses of psychosis, not otherwise specified.  Moreover, 
there is no dispute that he is service-connected for a great 
right toe disorder.  However, the competent evidence does not 
show that his acquired psychiatric disorder is proximately 
due to or the result of his service-connected great right toe 
disorder, nor is he competent to render such an opinion. 

The Board has also considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), psychoses is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of an acquired psychiatric disorder within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.

In sum, the evidence does not demonstrate that the veteran's 
currently-diagnosed paranoid schizophrenia is causally 
related to active service or to his service-connected great 
right toe disorder.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.

III.  TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  

Where the veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

In this case, the veteran has the following service-connected 
disabilities: residuals of an injury to the right great toe 
with chronic pain, rated as 10 percent disabling; and discoid 
lupus erythematosus, rated as noncompensable.  The combined 
service-connected disability rating is 10 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  Thus, the percentage 
criteria for TDIU are not met.  38 C.F.R. § 4.16(a).  

As the veteran fails to meet the applicable percentage 
standards, the Board will now consider whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  As of 
2004, he was working as a bowling alley aide and a 
housekeeper.  He also expressed interest in becoming a 
merchant seaman.  In a May 2004 VA treatment note, he 
expressed doubt that he could work due to his bad back, bad 
knees, and residuals of a broken foot.  

However, there is no competent medical opinion of record 
indicating that the veteran's service-connected disabilities 
render him unemployable.  At his June 2002 VA feet 
examination, the examining physician opined that he saw no 
effect on the veteran's ability to do work with his great 
right toe disorder.  Later in an October 2005 note, a VA 
adult nurse practitioner opined that the veteran's service-
connected disabilities did not impair his ability to work.  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The percentage 
criteria set forth at 38 C.F.R. § 4.16(a) have not been met, 
and the evidence does not demonstrate that the veteran is 
unemployable due to service-connected disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  The appeal is 
denied.

IV.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, he 
submitted additional records and private physician letters.  
Next, a specific VA medical opinion pertinent to the issue of 
service connection for a left foot disorder was obtained in 
June 2002.

The Board concedes that a specific VA medical opinion 
pertinent to the issue of service connection for an acquired 
psychiatric disorder was not obtained.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, given the absence of in-service evidence of chronic 
manifestations of an psychiatric disorder on appeal, no 
evidence of the disorder for many years after separation, and 
no competent evidence of a nexus between service and the 
veteran's current paranoid schizophrenia, a remand for a VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left foot disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Entitlement to TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


